DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
The amendments of claim 1 are acknowledged.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. Applicant argues that “the fact that a feature not otherwise found in primary references may b[e] “known” in other contexts is not a standard for obviousness” and that the feature must be “motivated.” Applicant further argues that nothing in Hill suggests that the reinforcement of an foam layer with a fibrous nonwoven layer is for reinforcing the structure for optimum/functional structural integrity” and nothing in the current disclosure suggests that this reinforcement of a cleaning or scrubbing implement in the manner described would have been beneficial or desirable for purposes of a feminine hygiene pad. However, motivation to combine features of Hill with those of Hammond and Dyer came from the addition of foam, disclosed by Dyer and related to thinness and absorbency, with the nonwoven web disclosed by Hammons, and consequently, the desirability of both the foam and nonwoven web related to a feminine hygiene pad came from Dyer and Hammons. Therefore, the . 
It is suggested that if Applicant thinks that the combination of teachings of Hammons, Dyer, and Hill would not provide the specific mechanical properties of the sanitary napkin of current claim 1 and/or its dependents (such as the wet bending measurement and removal of fluid within 60 seconds), that an affidavit or declaration be provided attaining to this fact or further clarification of the materials, ratio of one layer to another, etc. be claimed to overcome the current rejection over Hammons, Dyer, and Hill.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2010/0222759) in view of in view of Dyer et al. (US 5,387,207) and further in view of Hill et al. (US 2005/0266230).
Regarding claim 1, Hammons discloses a sanitary napkin (see Figs. 1, 10) comprising a liquid pervious topsheet 21 (see Fig. 1, para. 7, fluid goes through topsheet via apertures allowing for fluid travel via tufts 6, making topsheet pervious), a backsheet 202, and an absorbent core structure comprising a heterogeneous mass layer 6, 20 (see Figs. 1-3, 9, 10, para. 25) comprising a fibrous nonwoven layer (see para. 25).
Hammons does not specifically disclose this backsheet being liquid impervious, though Hammons discloses it is well known in the art to have a liquid impervious backsheet (see para. 3). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to have 
Hammons does not specifically disclose the heterogeneous mass layer open cell polyurethane or High Internal Phase Emulsion (HIPE) foam and a fibrous nonwoven layer, wherein fibers of the nonwoven layer have been driven into the layer comprising open cell foam so as to be vertically integrated with the layer comprising open cell foam, wherein the absorbent article exhibits a wet bending measurement between 1.25 and 10 gf*cm2/cm according to the Kawabata method measured in either the MD or CD direction and is able to remove more than 30% of fluid within 60 seconds after insult as measured via the Kinetics and 1D Liquid Distribution by NMR-MOUSE method described herein.
Dyer discloses an open cell foam HIPE foam for use in absorbent articles such as sanitary napkins (see col. 4, ll. 3-21), having the benefit of thinness (see col. 1, ll. 24-30) and excellent absorbency (see col. 4, ll. 3-21). Hill discloses a hydrophilic nonwoven web for an absorbent article (see Abstract, absorption applications) comprising fibers of the nonwoven layer have been driven into the layer comprising open cell foam so as to be vertically integrated with a layer comprising open cell foam (see para. 40, 42, 43, 47, fibrous nonwoven layer penetrates the foam layer, which would cause a vertical depth of the foam layer to be penetrated by the nonwoven layer). It would have been obvious to a person having ordinary skill in the art at the time of invention to include open cell HIPE foam in the absorbent articles, as Dyer discloses this type of material having the benefit of thinness and excellent absorbency, and to have this foam incorporated into the nonwoven web such that fibers of the nonwoven layer have been driven into the layer comprising open cell foam so as to be vertically integrated with a layer comprising open cell foam, Hill also disclosing this being well-known for use in an absorbent article and this structure allowing for the nonwoven web, disclosed as desirable by Hammons (see para. 25) but also the open cell HIPE foam, disclosed as desirable for its hydrophilic properties by Dyer. 

Regarding claim 2, when the structure or composition recited in the references is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of obviousness has been established when the references disclose all the limitations of a claim (in this case sanitary napkin with topsheet, backsheet, absorbent core structure comprising vertically integrated open cell HIPE foam and fibrous nonwoven layer) except for a property or function (in the present case, residual fluid left in a top 1 mm of the absorbent article of less than 0.1 ml, as measured via the Kinetics and 1D Liquid Distribution by NMR-MOUSE method described in the current application) and the examiner cannot determine whether or not the reference inherently possesses properties that anticipate or render obvious the claimed invention but has a basis for shifting the burden of proof to applicant, as per In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

Regarding claims 4-6, when the structure or composition recited in the references is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the references disclose all the limitations of a claim (in this case, sanitary napkin with topsheet, backsheet, absorbent core structure comprising vertically integrated open cell HIPE foam and fibrous nonwoven layer) except for a property or function (in the present case, a capillarity work potential gradient between 100 mJ/m2 and 80,000 mJ/m2, between 1,000 mJ/m2 and 80,000 mJ/m2, and 10,000 mJ/m2 and 80,000 mJ/m2.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons in view of Hill and further in view of Dyer as applied to claim 1 above, and further in view of Roe et al. (WO 2014/205015).
Regarding claim 7, teachings of Hammons, Hill, and Dyer are described above but these references do not further disclose wherein the absorbent article comprises a plurality of groups of fibers of the topsheet incorporated into the heterogeneous mass layer.
However, Roe, which discloses an absorbent article with a similar tufts 36, topsheet 41, and absorbent core 42 configuration as Hammons (see Figs. 3, 4 of Roe and Figs. 1, 2 of Hammons including tufts 6, topsheet 21, and absorbent core 20), shows, as alternatives, to have the tufts (a plurality of groups of fibers) as part of the topsheet and incorporated into the absorbent core structure (see Fig. 10, grouping of fibers of topsheet; p. 15, ll. 9-10, tufts created by groups of fibers of topsheet and absorbent core structure). It would have been obvious to a person having ordinary skill in the art to have the tufts as part of the topsheet and incorporated into the absorbent core structure (which is the heterogeneous mass layer), Roe disclosing this as an alternative to the tufts, topsheet, and absorbent core configuration of Hammons that is in the sanitary napkin of Hammons, Hill, and Dyer, making the layers securely connected and the sanitary napkin more compact.
Regarding claim 9, teachings of Hammons, Hill, Dyer, and Roe are described above and there are very limited ways to have the one or more group of fibers (tufts) of the topsheet incorporated into a heterogeneous mass layer, as these references disclosing the tufts being incorporated with the absorbent core such that groups of fibers of the tufts penetrate the absorbent core (see Roe, Figs. 9, 10).   A person of ordinary skill has good reason to pursue the known options (having the fibers penetrate from more than 0%, as some penetration is required, to 100%) within his or her technical grasp.  If this leads to the anticipated success (creation of tufts), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hammons in view of Hill and further in view of Dyer and further in view of Roe as applied to claim 7 above, and further in view of Hasenoehrl et al. (US 2004/0242097).
Regarding claim 8, teachings of Hammons, Hill, Dyer, and Roe are described above and while Hammons and Roe discloses a group of fibers comprises a plurality of fibers per group (see Hammons, Figs. 1, 2 tufts and Roe, Fig. 10 tufts as well as rejection of claim 7), these references do not specifically disclose amounts of fibers that make up the plurality of fibers. 
Hasenoehrl discloses an absorbent article comprising tufts (see Figs. 1, 3) similar to those of Roe and Hammons (see Hammons, Figs. 1 and 2; Roe, Fig. 10), each tuft comprising a grouping of fibers formed by a machine (see Fig. 7) similar to the machine forming the tufts of Hammons (see Hammons, Fig. 5) and Roe (see Roe, Fig. 11). Hasenoehrl further discloses the tufts comprising groups of fibers that fall between 10 fibers per group (tuft) and 1,000 fibers per group (see para. 114-122, 286, 289, 292, 296). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the group comprising an amount of fibers such as those disclosed by Hasenoehrl, in order to create the tufts of Hammons, Hill, Dyer, and Roe, as Roe, Hammons, and Hasenoehrl disclose using the same type of machine to create tufts and this formation would result in sanitary napkin having a plurality of fibers in tufts as intended by Hammons, Hill, Dyer, and Roe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781